980 So.2d 1184 (2008)
RADIOSHACK STORES and Liberty Mutual Insurance Company, Appellants,
v.
James DOLAN, Appellee.
No. 1D08-1330.
District Court of Appeal of Florida, First District.
April 24, 2008.
Timothy A. Dunbrack of Kelley, Fronenberg, Gilmartin, Fichtel & Wander, Orlando, for Appellants.
Brenda W. Furlow of Brenda W. Furlow Law Firm, Largo, for Appellee.
PER CURIAM.
DISMISSED. See Shields v. Colonial Penn Ins. Co., 513 So.2d 1363 (Fla. 5th DCA 1987) (stating that the five additional days allowed for mailing in Florida Rule of Appellate Procedure 9.420(d) does not apply to the filing requirement of a notice of appeal); accord Speed v. Fla. Dep't of Legal Affairs, 387 So.2d 459 (Fla. 1st DCA 1980).
DAVIS, THOMAS, and ROBERTS, JJ., concur.